Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following: The conjunction combination of “and/or” in claim 1 is ambiguous which renders the metes and bound of the limitation unclear. Therefore, for examination purpose this conjunction combination is being interpreted as an “or” conjunction. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al, US 2016/0272244, hereinafter “Imai”.
rding Claim 1. A parking assist system, comprising: 
a control device (100a) configured to control a vehicle including a powertrain ([0026], [0036], [0116]), a brake device ([0023]), and a steering device so as to move the vehicle autonomously from a current position to a target position ([0022]-[0023], [0077]—“For example, the control device 100a may calculate speeds and steering angles at predetermined time intervals and store them as automatic driving control data, so that the subject vehicle moves along the target path from the parking start position to the parking end position.”, [0025]-[0027]); and 
an external environment sensor (101) configured to detect an obstacle present in a traveling direction of the vehicle ([0024], FIG. 1), 
wherein during control of the vehicle to the target position ([0005]-[0006]), 
the control device is configured to recognize the obstacle present in a first area (“collision position”—[0007]-[0008]) and a second area based on information from the external environment sensor (“margin distance from the collision position”—see at least paragraphs [0054]-[0055]. Here the margin distance is being taught as an second area before the predicted position of collision with the obstacle), the first area being an area where a collision between the vehicle and the obstacle is possible (FIG. 4, FIG. 6A-6B), the second area being provided in a prescribed area outside the first area so as to be adjacent to at least one lateral edge of the first area and/or an edge of the first area at a side remote from the vehicle ([0058]—“by setting the margin distance DIST to a larger value than if the vehicle were moving forward, thus making the distance between the subject vehicle 301 and the obstacle greater. Moreover the safety of the pedestrian 802 , 
in a case where the control device recognizes the obstacle in the first area, the control device stops the vehicle (FIG. 7A, 7B), and in a case where the control device recognizes the obstacle in the second area ([0058]) and the obstacle in the second area is a moving object and/or a moving creature (802), the control device moves the vehicle in a decelerated state in which the vehicle is decelerated to a prescribed speed ([0053], [0081], FIG 5A, 5B).

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Imani in view of Kim et al, US 2018/0093663, hereinafter “Kim” and further view of Kojo, Us 2017/0361841.

Regarding Claim 2. Imai teaches the parking assist system according to claim 1 as rejected above and further teaches braking device actuated by the driver see [0093]; however, Imai is silent on teaching the element of a sensor. Yet, Kim teaches further comprising a brake sensor configured to detect a brake operation for driving the brake device by a driver (see at least paragraph [0025]—“…sensors…”, [0374]—“The brake input unit 721B is configured to receive input for speed reduction of the vehicle from the user.”, FIG. 24), wherein in the decelerated state ([0374]), when the control device determines that the brake operation by the driver is performed ([0374]), then stopped based on information from the brake sensor ([0301]). Thus, the combination of Imai in 
 However, Imai in view of Kim are both silent on cancels the decelerated state. Yet, Kojo teaches the control device cancels the decelerated state (see at least [0067]—“…and the automatic deceleration control is canceled….”, [0025], see figures 3 and 4, The references and rationale of claim 1 are incorporated herein). Thus, the combination of Imai in view of Kim and in further vies of Kojo is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Imai in view of Kim with the teachings Kojo of because such a combination will provide a technique for the travel control of device under specific condition ([0009], Kojo). 



jected under 35 U.S.C. 103 as being unpatentable over Imai in view of Kojo.

Regarding Claim 3. Imai teaches the parking assist system according to claim 1, as rejected above and further teaches accelerator actuated by the driver see [0093]; however, Imai is silent on teaching the element of a sensor. Yet, Kojo teaches further comprising an accelerator sensor configured to detect an acceleration operation for driving the powertrain by a driver ([0025]), wherein in the decelerated state ([0067]), when the control device determines that the acceleration operation by the driver is performed based on information from the accelerator sensor ([0067]), the control device cancels the decelerated state ([0067]—“Then, the routine proceeds to Step S35 in which it is checked whether the accelerator opening degree θth of the accelerator pedal detected by the accelerator opening degree sensor 25 is 0 [deg], that is, whether the driver depresses the accelerator pedal. If the driver depresses the accelerator pedal (θth>0), the routine branches to Step S36 so as to prioritize the driver's operation, and the automatic deceleration control is canceled and the routine is exited.”). Thus, the combination of Imai in view of Kojo is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Imai in view of Kim with the teachings Kojo of because such a combination will provide a technique for the travel control of device under specific condition ([0009], Kojo). 

Regarding Claim 4. The parking assist system according to claim 1, further comprising an input device configured to receive an instruction from a driver (Imai: [0048]—“…button…”), wherein in the decelerated state, when the input device receives the instruction from the driver to cancel the decelerated state, the control device cancels the decelerated state ([0088]—“subject vehicle stops at the stop position that has been calculated” The references and rationale of claim 1 are incorporated herein).

Regarding Claim 5. The parking assist system according to claim 1, wherein in the decelerated state in a case where a trajectory calculated by the control device includes a switching position for switching a travel direction of the vehicle (Imai: “changeback” (e.g. switch) —[0046], [0048], [0053], [0091]), when the control device determines that the vehicle has stopped at the switching position (FIG. 3), the control device cancels the decelerated state ([0053], [0081], [0088]—“subject vehicle stops at the stop position that has been calculated”. The references and rationale of claim 1 are incorporated herein).

Regarding Claim 6. The parking assist system according to claim 1, wherein the second area is set only when the vehicle is moving forward, and a movement speed of the vehicle when the vehicle is moving backward during the control of the vehicle to the target position is set at the prescribed speed (Imai: [0051]-[0053]; The references and rationale of claim 1 are incorporated herein).

The parking assist system according to claim 1, wherein after the control device recognizes the obstacle in the first area and then stops the vehicle (Imai: FIG. 5A-5B), in a case where the external environment sensor (101), which has detected the obstacle in a side area of the vehicle in the first area ([0024], [0040]), no longer detects the obstacle in the first area ([0044]), the control device does not allow resumption of a movement of the vehicle to the target position ([0054]), and in a case where the external environment sensor (101), which has detected the obstacle in an area other than the side area of the vehicle in the first area ([0088]), no longer detects the obstacle in the first area ([0089]), the control device allows the resumption of the movement of the vehicle to the target position ([0091]-[0092]. The references and rationale of claim 1 are incorporated herein).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661